Peyton, J.,
delivered the opinion of the court.
The defendant in error instituted suit in the Circuit Court of Chickasaw county against the plaintiff in error on a promissory *447note made by Mm in favor of tbe defendant in error for tbe sum of $4355, dated New Orleans, the 5th of April, 1862, and payable twelve months after date.
The defendant below appeared to the action and pleaded four special pleas, of which the fourth plea alleges that the note sued on was made at New Orleans, in the State of Louisiana, and payable twelve months after the date thereof, at the office of the plaintiff below in said city, for and in consideration of the treasury notes of the Confederate States, commonly known as Confederate money, amounting on their face to the sum of four thousand dollars; that the sum of $355 in excess of said sum was the interest upon said $4000, for one year, for the loan of said treasury notes.
To this plea the plaintiff demurred, and the ■ demurrer was sustained by the court, and upon issues on other pleas the plaintiff obtained a verdict and judgment for the sum of $562.87; and from this judgment the plaintiff in error prosecutes this writ of error, and assigns for error that the court below erred in sustaining the demurrer of the plaintiff to the defendant’s fourth plea.
The general principle as to the validity of a contract is, that a contract which is valid where it is made, is to be held valid everywhere. And on the other hand, if void or illegal by the law of the place where made, it is void everywhere. 2 Parsons on Contracts, 570, 5th edition.
The general rule as to the construction of contracts is, that if they relate to movables which have no situs' or place, they are to be construed according to the law of the place where they are made, or the lex loci contractus ; and if they relate to immovables, or what the common law calls real property, they are to be construed according to the law of the place where the property is situated, or the lex loci rei sites. 2 Parsons on Contracts, 571.
Put in respect to all questions as to the forms or methods or conduct of process or remedy, the law of the place of the forum applies, or the lex fori governs.
And the general rule, that the validity and effect of a con*448tract are to be determined by tbe law of the place where it is made, is, however, subject to the exception that no nation is bound to recognize or enforce contracts injurious to its own citizens or subjects; and the enforcement by one nation of contracts made under the laws of another, rests on a principle of comity, which cannot be so far extended as to violate the positive legislation of the other. And there is, perhaps, another exception to the general rule; and that is, where a contract which violates the revenue laws of the country where it was made comes before the courts of another country, those courts will not take notice of the foreign revenue laws.
As the contract in this case was made in the State of Louisiana, and in terms to be performed there, the law of that State is to govern as to its validity and effect. And the courts of that State having often decided ■ that such contracts are illegal and void, we have arrived at the conclusion that the plea presented a good defence to the action, and that the court below erred in sustaining the demurrer to it.
It has been repeatedly held by the court of last resort in the State of Louisiana, that the issue of Confederate treasury notes was illegal, and the notes void, and formed no valid consideration fora contract; and that a contract, the consideration of which is Confederate treasury notes, is illegal, and against public policy, and will not bo enforced in that State. Hemly v. Scott, 19 La. Ann. Reps. 161; Reeve v. Doughty, ib. 164; Graves v. Hardesty, ib. 186; Washburn v. Offert, ib. 269; King v. Huston, ib. 288; and McCracken v. Poole, ib. 359.
For these reasons the judgment will be reversed, and the demurrer to said plea ovex-ruled; axxd this court proceeding to give sxxch judgment as the coxxx-t below ought to have given, do order and adjudge that the plaintiff below take nothing by his writ, and that the defendant below go hence without day, and that he have and recover of and from the said plaintiff his costs.
Shackelford, C.J., dissenting.